UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
HEATHER BARLOW, et al.,                                       :
                                             Plaintiffs,      :   21 Civ. 5684 (LGS)
                                                              :
                           -against-                          :        ORDER
                                                              :
CHRISTOPHER SKROUPA, et al.,                                  :
                                             Defendants. :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, on March 17, 2020, this case was filed in the Supreme Court of the State of

New York, New York County. Dkt. No. 1.

          WHEREAS, on March 10, 2021, Defendants filed a timely and procedurally proper

Notice of Removal, asserting that removal was proper because the Second Amended Complaint

included a newly pleaded cause of action arising under federal law-- namely, a violation of the

Fair Labor Standards Act (“FLSA”). Case No. 21 Civ. 2094, Dkt. No. 1.

          WHEREAS, on March 29, 2021, Plaintiffs filed the Third Amended Complaint, which

does not include FLSA claims or any other claims involving a question of federal law. 21 Civ.

2094, Dkt. No. 23.

          WHEREAS, on March 30, 2021, the Court declined to exercise supplemental jurisdiction

over the remaining state law claims and remanded this action to state court. 21 Civ. 2094, Dkt.

No. 26.

          WHEREAS, on June 30, 2021, Defendants opened this case and filed a notice of removal

contending removal is proper on the grounds that the Third Amended Complaint was not

incorporated into the state court record and Plaintiffs have reasserted their FLSA claims by

moving for default judgment based on Defendants’ failure to answer the Second Amended

Complaint. Dkt. No. 1.
       WHEREAS, on July 1, 2021, Plaintiffs filed a letter stating that the “motion for default [in

state court] is simply based on the fact that Defendants did not file answer to any pleadings

whatsoever, i.e. not an answer to the Second Amended Complaint, not an answer to the Third

Amended Complaint, not an answer following remand.” Plaintiffs’ letter requests that the Court

expedite consideration of remand. Dkt. No. 6.

       WHEREAS, on July 2, 2021, Defendants filed a responsive letter (Dkt. No. 7) and on July

6, 2021, Plaintiffs filed a reply (Dkt. No. 8). It is hereby

       ORDERED that a pre-motion conference in anticipation of Plaintiffs’ motion to remand

will be held on July 15, 2021, at 10:40 a.m. The conference will be telephonic and will occur on

the following conference line: 888-363-4749, access code: 5583333. The time of the conference

is approximate, but the parties shall be prepared to begin at the scheduled time.

Dated: July 8, 2021
       New York, New York




                                                   2
